--------------------------------------------------------------------------------

Exhibit 10.1



SUBSCRIPTION AGREEMENT


This subscription agreement (this “Subscription Agreement”) is made as of
___________, 2019, by and among the Investor identified on the signature pages
hereto (“Investor”), and Better Choice Company Inc., a Delaware corporation (the
“Company”), and the parties hereto agree as follows:



1.
Definitions.



In addition to the words and terms defined elsewhere in this Subscription
Agreement, for all purposes of this Subscription Agreement, the following terms
have the meanings set forth in this Section 1:


“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 3.


“Closing Date” means the earlier to occur of (a) November 30, 2019 and (b) the
day on which all of the Transaction Documents have been executed and delivered
by the applicable parties thereto, and all conditions precedent to Closing have
been satisfied or waived.


“Common Stock” means the common stock, par value $0.001 per share, of the
Company.


“Conversion Price” means the lower of (i) $4.00 per share or (ii) the IPO Price.


“Conversion Privilege” means the right, at the option of the holder of
Convertible Notes, to convert the principal amount of Convertible Notes into
Common Stock at any time prior to the close of business on the last business day
immediately preceeding the two year anniversary of the issue date.


“Convertible Notes” means, collectively, the subordinated convertible notes
delivered to the Investor at the Closing in accordance with Section 3 hereof,
which Convertible Notes shall bear interest at a rate of 10.0% per annum from
the date of issue, payable quarterly. 50% of the interest shall be payable in
kind and the remainder shall be payable in cash.


“Convertible Note Shares” means shares of Common Stock issuable upon conversion
of the Convertible Notes at the Conversion Price.


“Escrow Agent” means Franklin Synergy Bank.


“IPO Price” means the price at which the Common Stock was sold in the IPO.


“Registration Rights Agreement” means the Registration Rights Agreement, to be
dated the Closing Date, among the Company, the Investor and any additional
investors party thereto, substantially in the form attached hereto as Exhibit A.


“Securities” means the Convertible Notes, the Warrants, the Convertible Note
Shares and the Warrant Shares.



--------------------------------------------------------------------------------

“Transaction Documents” means this Subscription Agreement, the Convertible
Notes, the Warrants, the Registration Rights Agreement and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.


“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Investor at the Closing in accordance with Section 3 hereof, which Warrants
shall be exercisable for a period of 24 months from the date of the consummation
of an IPO (as defined in the Convertible Notes), substantially in the form
attached hereto as Exhibit B.


“Warrant Exercise Price” means the greater of (i) $5.00 per share or (ii) the
IPO Price.


“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants at the Warrant Exercise Price.



2.
Subscription.



(a) The Company has authorized the sale and issuance to the Investor (the
“Offering”) of the number of Convertible Notes set forth on the signature page
hereto for a purchase price of $1,000 per Convertible Note and an aggregate
purchase price set forth on the signature page hereto (the “Purchase
Price”), and at no additional cost a number of Warrants equal to the number of
Convertible Notes on a one-to-62.5 basis, and the Company desires to issue and
sell to Investor the Convertible Notes and Warrants in consideration of the
payment of the Purchase Price by or on behalf of Investor on or prior to the
Closing (as defined below).


(b) At the Closing (as defined in Section 3 below), the Company and the Investor
agree that the Investor will purchase from the Company and the Company will
issue and sell to the Investor, upon the terms and conditions set forth herein,
the number of Convertible Notes and Warrants as determined pursuant to Section
2(a). The Investor acknowledges that the Offering is not being underwritten.


(c) The Company proposes to enter into similar agreements with one or more other
investors and expects to complete sales of shares of Convertible Notes and
warrants to purchase Common Stock to them at substantially the same time as the
issuance of the Convertible Notes and Warrants at the Closing. The Company
reserves the right to reject any subscription made hereby, in whole or in part,
in its sole discretion.



3.
Closing and Delivery of the Convertible Notes and Funds.



(a) On or prior to November 30, 2019, upon the terms and conditions set forth
herein, (a) the Investor shall deliver to the Escrow Agent, via wire transfer
immediately available funds equal to the Investor’s Purchase Price. On the
Closing Date, upon the terms and conditions set forth herein, the Company shall
deliver to the Investor the Investor’s Convertible Notes and Warrants as
determined pursuant to Section 2(a). Upon satisfaction of the covenants and
conditions set forth herein, the Closing shall occur at the offices of Latham &
Watkins LLP, 885 Third Avenue, New York, New York 10022, or such other location
as the parties shall mutually agree.



--------------------------------------------------------------------------------

(b) At the Closing the Company shall cause the Company’s transfer agent to
register in book-entry form the Convertible Notes, in the name of the Investor.



4.
Representations, Warranties and Covenants of the Company. The Company
acknowledges, represents and warrants to, and agrees with, the Investor that:



(a) The Company is duly incorporated and validly existing under the laws of the
State of Delaware, with full power and authority to conduct its business as it
is currently being conducted and to own its assets; and has secured any other
authorizations, approvals, permits and orders required by law for the conduct by
the Company of its business as it is currently being conducted.


(b) The Company has the requisite corporate power and authority and has taken
all requisite corporate action necessary for, and no further action on the part
of the Company, its officers, directors and shareholders is necessary for, (i)
the authorization, execution and delivery of the Transaction Documents, (ii) the
authorization of the performance of all obligations of the Company hereunder or
thereunder, and (iii) the issuance and delivery of the Convertible Notes and
Warrants.


(c) The Convertible Note Shares and Warrant Shares (when issued in accordance
with the terms of the Convertible Notes and the Warrants, respectively) to be
issued and sold by the Company to the Investor under this Subscription Agreement
have been duly authorized and the Convertible Note Shares and Warrant Shares
(when issued in accordance with the terms of the Convertible Notes and the
Warrants, respectively) when issued and delivered against payment therefor as
provided in this Subscription Agreement, will be validly issued, fully paid and
non-assessable and free of any preemptive or similar rights.


(d) The execution and delivery of this Subscription Agreement and the
consummation of the transactions contemplated hereby will not: (i) result in a
breach or violation of any of the terms and provisions of, or constitute a
default under, any law, rule or regulation to which the Company or any
subsidiary is subject, or by which any property or asset of the Company or any
subsidiary is bound or affected, (ii) conflict with, result in any violation or
breach of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any right of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, lease, credit facility, debt, note,
bond, mortgage, indenture or other instrument or obligation or other
understanding to which the Company or any subsidiary is a party or by which any
property or asset of the Company or any subsidiary is bound or affected, or
(iii) result in a breach or violation of any of the terms and provisions of, or
constitute a default under, the Company’s Articles of Incorporation, except in
the case of clauses (i) and (ii) such breaches, violations, defaults, or
conflicts which are not, individually or in the aggregate, reasonably likely to
result in a material adverse effect upon the business, properties, operations,
condition (financial or otherwise) or results of operations of the Company and
its subsidiaries, taken as a whole, or in its ability to perform its obligations
under this Subscription Agreement.



--------------------------------------------------------------------------------

(e) To the extent offer and sale of the Securities pursuant to this Subscription
Agreement is intended to be exempt from registration pursuant to Regulation S
promulgated under the Securities Act (as defined below) (“Regulation S”), the
Company has not engaged, nor will engage, in any directed selling efforts (as
such term is defined in Regulation S) in the United States with respect to the
Securities.



5.
Representations, Warranties and Covenants of the Investor. The Investor
acknowledges, represents and warrants to, and agrees with, the Company that:



(a) The Investor has full right, power, authority and capacity to enter into
this Subscription Agreement and to consummate the transactions contemplated
hereby and has taken all necessary corporate action to authorize the execution,
delivery and performance of this Subscription Agreement.


(b) The Investor acknowledges its understanding and agreement that the
Convertible Notes and Warrants are being offered in a transaction not involving
any public offering within the Unites States within the meaning of Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and
that the Securities have not been registered under the Securities Act or the
securities laws of any other jurisdiction and, unless so registered, may not be
sold except in a transaction exempt from or not subject to the registration
requirements under the Securities Act.


(c) The Investor acknowledges that the Company is relying on the Investor’s
representations and warranties below in connection with this subscription. The
Investor represents and warrants to the Company as follows:




i.
The Investor has all requisite power and authority to enter into this
Subscription Agreement and perform all obligations required to be performed by
the Investor hereunder. The signature on this Subscription Agreement is genuine,
and the signatory has been duly authorized to execute the same, and this
Subscription Agreement constitutes a legal, valid and binding obligation of the
Investor, enforceable in accordance with its terms.

 



ii.
The Investor is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and has completed, executed and delivered to the Company, the
Investor Questionnaire in the form attached hereto as Exhibit C.  If the
Investor is resident in Canada and is subject to applicable securities laws of
any jurisdiction of Canada, the Investor is an accredited investor as such term
is defined in Section 73.3(1) of the Securities Act (Ontario) or National
Instrument 45-106 – Prospectus Exemptions (“NI 45-106”), as applicable, and has
completed, executed and delivered to the Company, the Canadian Accredited
Investor Certificate in the form attached hereto as Exhibit D (and Appendix 1 to
Exhibit D, if applicable) indicating that the Investor fits within one of the
prospectus exemption categories under the securities laws and regulations in
each of the provinces and territories of Canada and all written instruments,
rules and orders having the force of law of the securities regulators or
regulatory authorities in each of the provinces and territories of Canada
(“Canadian Securities Laws”) as set forth therein, and confirms the truth and
accuracy of all representations, warranties and covenants made in such
certificate as of the date of this Subscription Agreement and as of the Closing
Date.

 

--------------------------------------------------------------------------------




iii.
The Investor realizes that the basis for exemption would not be available if the
Offering was part of a plan or scheme to evade registration provisions of the
Securities Act or any applicable state or federal securities laws.

 


iv.
The Investor is acquiring the Securities solely for the Investor’s own
beneficial account (and not for the account of others), for investment purposes,
and not with a view to, or for resale in connection with, any distribution of
such Securities in violation of the Securities Act.

 



v.
The Investor acknowledges and understands that the Securities may not be resold
by the Investor unless such resale is registered under the Securities Act or
such resale is effected pursuant to a valid exemption from the registration
requirements of the Securities Act.

 



vi.
The Investor has adequately analyzed the risks of an investment in the Company
and the Securities and determined, based upon the Investor’s own judgment, due
diligence and advice from any advisor as the Investor has deemed necessary and
not upon any view expressed by any other person or entity, that an investment in
the Company and the Securities are a suitable investment for the Investor and
that the Investor has the financial ability at this time and in the foreseeable
future to bear the economic risk of a total loss of the Investor’s investment in
the Company and the Securities, has adequate means for providing for its current
needs and contingencies, and has no need for liquidity with respect to an
investment in the Company.

 



vii.
The Investor has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of an investment in the
Company and the Securities (and has sought such accounting, legal and tax advice
as the Investor has considered necessary to make an informed investment
decision) and is aware that there are substantial risks incident to the purchase
of the Securities.

 



viii.
The Investor has had a reasonable opportunity to ask questions of and receive
answers from a person or persons acting on behalf of the Company concerning the
Offering and the business, financial condition, results of operations and
prospects of the Company. The Investor has had access to such information
concerning the Company and the Securities as it deems necessary to make an
informed investment decision concerning the purchase of the Securities.

 


ix.
In making its investment decision to purchase the Securities, the Investor has
relied solely upon independent investigation made by the Investor.

 

--------------------------------------------------------------------------------


x.
The Investor is unaware of, and is in no way relying on, any form of general
solicitation or general advertising, including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television or radio, or electronic
mail over the Internet, in connection with the Offering and is not subscribing
for Convertible Notes and Warrants and did not become aware of the Offering
through or as a result of any seminar or meeting to which the Investor was
invited by, or any solicitation of a subscription by, a person not previously
known to the Investor in connection with investments in securities generally.





xi.
The Investor hereby acknowledges and agrees that it has received and reviewed
the disclosure set forth on Annex I attached hereto a reasonable time prior to
the time that the Investor has agreed to purchase the Securities.

 



xii.
To the extent the offer and sale of the Securities pursuant to this Subscription
Agreement is intended to be exempt from registration pursuant to Regulation S,
the Investor represents, warrants and agrees that the Investor: (i) is not a
U.S. Person, as such term is defined in Regulation S; (ii) is outside the United
States at the time the buy order pursuant to this Agreement is originated and
this Agreement is executed and delivered; (iii) will not, during the period
commencing on the date hereof and ending on the six (6) months anniversary of
such date, or such shorter period as may be permitted by Regulation S or other
applicable securities law (“Compliance Period”), offer, sell, pledge or
otherwise transfer the Securities in the United States, or to a U.S. Person for
the account or benefit of a U.S. Person, or otherwise in a manner that is not in
compliance with Regulation S; (iv) after the expiration of the Compliance
Period, will offer, sell, or otherwise transfer the Securities only pursuant to
registration under the Securities Act or an available exemption therefrom and,
in accordance with all applicable state and foreign securities laws; and (v) has
not engaged in, and prior to the expiration of the Compliance Period will not
engage in, any short selling of or any hedging transaction with respect to the
Securities in the United States.

 
(d) The Investor will not sell or otherwise transfer any Securities except
pursuant to a registration of the Securities under the Securities Act or in a
transaction exempt from, the registration requirements of the Securities Act. 
In particular, the Investor is aware that the Securities are “restricted
securities,” as such term is defined in Rule 144 promulgated under the
Securities Act (“Rule 144”), and they may not be sold pursuant to Rule 144
unless all of the conditions of Rule 144 are met. The Company covenants that it
will use its commercially reasonable efforts to timely file all reports and
other documents required to be filed by it under the Securities Act and the US
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations promulgated by the Securities and Exchange Commission (or, if
the Company is not required to file such reports, it will, upon the request of
the Investor, make publicly available such information as necessary to permit
sales pursuant to Rule 144 under the Securities Act), and it will use
commercially reasonable efforts to take such further action as Investor may
reasonably request.  The Investor understands that the Company or its transfer
agent may establish procedures for approval of transfers, including transfers
sought to be permitted under Rule 144, which may result in delays in desired
sales or transfers by Investor.



--------------------------------------------------------------------------------

(e) The Investor understands and agrees that the Securities shall bear
substantially the following legend (the “Restrictive Legend”) for as long as
such Securities are  “restricted securities” within the meaning of Rule
144(a)(3) under the Securities Act:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES
HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144 OR OTHER
AVAILABLE EXEMPTION, OR (III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED.


(f) If the Investor is resident in Canada and is subject to applicable
securities laws of any jurisdiction of Canada, the Investor acknowledges that
the Company is not a “reporting issuer” under the securities laws of any
province or territory of Canada, the Company has no obligation to become a
reporting issuer and there is no guarantee that it will become a reporting
issuer in the future. The Investor further acknowledges that as a result of the
Company not being a reporting issuer the Securities will be subject to an
indefinite “restricted period” under applicable Canadian Securities Laws of 4
months and a day from the later of the Closing Date and the date the Company
becomes a reporting issuer under the Canadian Securities Laws of any province or
territory of Canada, unless a prospectus is filed in accordance with applicable
Canadian Securities Laws qualifying their distribution. The Investor further
acknowledges that during such indefinite “restricted period”, the Investor may
not trade the Securities under applicable Canadian Securities Laws without
filing a prospectus in accordance with such laws or being able to rely on one of
the limited exemptions under applicable Canadian Securities Laws. The
certificates evidencing the Securities (and any replacement certificate issued
prior to the expiration of the applicable hold periods), or ownership statements
issued under a direct registration system or other electronic book entry system,
which it shall receive will bear a legend referring to such restrictions on
resale and neither the Company nor any transfer agent of the Company will
register any transfers of such Securities not made in compliance with such
restrictions on resale. For purposes of complying with applicable securities
laws and National Instrument 45-102 – Resale of Securities, the Investor
understands and acknowledges that the certificates evidencing the Securities
(and any replacement certificate issued prior to the expiration of the
applicable hold periods), or ownership statements issued under a direct
registration system or other electronic book entry system, which it shall
receive will bear a legend, substantially in the following form (and with the
necessary information inserted), referring to such restrictions on resale and
neither the Company nor any transfer agent of the Company will register any
transfers of such Securities not made in compliance with such restrictions on
resale:


“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE
LATER OF (I) CLOSING DATE AND (II) THE DATE THE ISSUER BECAME A REPORTING ISSUER
IN ANY PROVINCE OR TERRITORY.”



--------------------------------------------------------------------------------

(g) The Investor acknowledges being notified that if the Investor is resident or
otherwise subject to the applicable securities legislation of a jurisdiction in
Canada: (i) the Company will deliver to the applicable securities regulatory
authority or regulator certain personal information pertaining to the Investor,
including such Investor’s full name, residential address and telephone number,
email address, the number of Securities purchased by such Investor, the total
purchase price paid for such Securities, the prospectus and/or registration
exemption relied on and the date of distribution of the Securities; (ii) such
information is being collected indirectly by the applicable securities
regulatory authority or regulator under the authority granted to it in
securities legislation; (iii) such information is being collected for the
purposes of the administration and enforcement of the securities legislation of
the local Canadian jurisdiction; and (iv) the Investor may contact the public
officials listed on Exhibit E with respect to questions about the security
regulatory authority’s or regulator’s indirect collection of such information;


(h)  The Investor’s signature page sets forth all securities of the Company held
or beneficially owned by such Investor as of the date hereof. Such Investor does
not hold or beneficially own any other securities of the Company, except as
indicated on the signature page hereto.



6.
Conditions to Obligations of the Company and the Investor.

 
(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
 


i.
the accuracy in all material respects on the Closing Date of the representations
and warranties of the Investor contained herein;

 


ii.
all obligations, covenants and agreements of the Investor required to be
performed at or prior to the Closing Date shall have been performed; and

 


iii.
the delivery by the Investor of duly executed copies of the Transactions
Documents and delivery to the Company of the Purchase Price.

 
(b) The obligations of the Investor hereunder in connection with the Closing are
subject to the following conditions being met:
 


i.
the accuracy in all material respects on the Closing Date of the representations
and warranties of the Company contained herein;

 


ii.
all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 


iii.
the delivery by the Company of duly executed copies of the Transactions
Documents and evidence, reasonably acceptable to the Investor, that the
Convertible Notes and Warrants have been issued in book-entry or certificated
form, as applicable.

 

--------------------------------------------------------------------------------

7.
Miscellaneous.



(a) Entire Agreement; Modifications. Except as otherwise provided herein, this
Subscription Agreement constitutes the entire understanding and agreement
between the parties with respect to its subject matter and there are no
agreements or understandings with respect to the subject matter hereof which are
not contained in this Subscription Agreement. This Subscription Agreement may be
modified only in writing signed by the Company and the Investor.


(b) Counterparts. This Subscription Agreement may be executed in any number of
counterparts, all of which shall be deemed an original, but all of which
together shall constitute one and the same instrument and shall become effective
when counterparts have been signed by each party and delivered to the other
parties hereto, it being understood that all parties need not sign the same
counterpart. Execution may also be made by delivery of a facsimile or e-mail,
which shall be deemed an original.


(c) Notices. All notices or other communications required or permitted to be
provided hereunder shall be in writing and shall be deemed effectively given (i)
upon personal delivery to the party to be notified, (ii) when sent by confirmed
e-mail or facsimile if sent during normal business hours of the recipient, if
not, then on the next business day, (iii) five days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (iv)
one day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt. All communications
shall be sent to the Company or the Investor, as applicable, at the address for
such recipient listed on the signature pages hereto or at such other address as
such recipient has designated by two days advance written notice to the other
parties hereto.


(d) Third Party Beneficiaries.  This Subscription Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.


(e) Governing Law. This Subscription Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
regard to the choice of law principles thereof (other than sections 5-1401 and
5-1402 of the General Obligations Laws).


(f) WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.


[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
effective as of the date first written above.



 
BETTER CHOICE COMPANY INC.
       
By:

       
Name:
   
Title:
   
Address:
   
   
Email
Address:
 




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
effective as of the date first written above.



 
INVESTOR:
 
[investor name]
     
By:
   
Name:
   
Title:
   
Share Amount:
   
Purchase Price:
   
Beneficially Owned Securities of the Company:
   
Address:
         
Email Address:
 




--------------------------------------------------------------------------------

ANNEX I
 

Regulation D Rule 506 Disclosure



--------------------------------------------------------------------------------

Exhibit A
 
Form of Registration Rights Agreement
 

--------------------------------------------------------------------------------

Exhibit B
 
Form of Warrants
 

--------------------------------------------------------------------------------

Exhibit C
 
INVESTOR QUESTIONNAIRE
 
To: Better Choice Company Inc.
 
This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the common stock,
par value $0.001 per share (the “Securities”), of Better Choice Company Inc., a
Delaware corporation (the “Company”).  The Securities are being offered and sold
by the Company in the United States without registration under the Securities
Act of 1933, as amended (the “Securities Act”), and the securities laws of
certain states, in reliance on the exemptions contained in Section 4(a)(2) of
the Securities Act and on Regulation D promulgated thereunder and in reliance on
similar exemptions under applicable state laws.  The Company must determine that
a potential investor meets certain suitability requirements before offering or
selling the Securities to such investor.  The purpose of this Questionnaire is
to assure the Company that each investor will meet the applicable suitability
requirements.  The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.
 
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security.  By signing this Questionnaire, you will be
authorizing the Company to provide a completed copy of this Questionnaire to
such parties as the Company deems appropriate in order to ensure that the offer
and sale of the Securities will not result in a violation of the Securities Act
or the securities laws of any state and that you otherwise satisfy the
suitability standards applicable to purchasers of the Securities.  All potential
investors must answer all applicable questions and complete, date and sign this
Questionnaire.  Please print or type your responses and attach additional sheets
of paper if necessary to complete your answers to any item.
 
PART A. BACKGROUND INFORMATION



Name of Beneficial Owner of the Securities:
 




Business Address:  

(Number and Street)




City:     State:     Zip Code:  




Telephone Number:
 
 

 
If a corporation, partnership, limited liability company, trust or other entity:
 

Type of entity:
 
 

 

Country/State of formation:
 
  Approximate Date of formation: 

 



 





Were you formed for the purpose of investing in the securities being offered?
Yes   ☐ No  ☐



If an individual:

Residence Address:  

(Number and Street)




City:     State:     Zip Code:  




Telephone Number:
 
 


Age:     Citizenship:     Where registered to vote:  





--------------------------------------------------------------------------------

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:
 

Are you a director or executive officer of the Company?
Yes   ☐ No  ☐

 

Social Security or Taxpayer Identification No.:
 
 




PART B. ACCREDITED INVESTOR QUESTIONNAIRE
 
In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a purchaser of Securities of the Company.
 


☐  (1)
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;

 


☐  (2)
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”);

 


☐  (3)
An insurance company as defined in Section 2(a)(13) of the Securities Act;

 


☐  (4)
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that act;

 


☐  (5)
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 


☐  (6)
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 


☐  (7)
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 


☐  (8)
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 


☐  (9)
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Securities, with total assets in
excess of $5,000,000;

 

--------------------------------------------------------------------------------


☐  (10)
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Corporation;

 


☐ (11)
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000 (exclusive of
the value of that person’s primary residence);

 


☐  (12)
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

 


☐  (13)
An executive officer or director of the Company;

 


☐  (14)
An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.

 

--------------------------------------------------------------------------------

A.
FOR EXECUTION BY AN INDIVIDUAL:

 

     
By:
 

               
Print Name:
             
Date
     




B.
FOR EXECUTION BY AN ENTITY:






Entity Name:
 




   
By:
         

   
Print Name:
         

     
Title:
             
Date
     




C.
ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):




  
Entity Name:
 




   
By:
         

   
Print Name:
         

     
Title:
             
Date
     




  
Entity Name:
 




   
By:
         

   
Print Name:
         

     
Title:
             
Date
     




--------------------------------------------------------------------------------

Exhibit D
 
CANADIAN ACCREDITED INVESTOR CERTIFICATE
 

To:
BETTER CHOICE COMPANY INC. (the “Corporation”)

The categories listed herein contain certain specifically defined terms. If you
are unsure as to the meanings of those terms, or are unsure as to the
applicability of any category below, please contact your broker and/or legal
advisor before completing this certificate.
Capitalized terms not specifically defined in this Exhibit D have the meanings
ascribed to them in the Subscription Agreement to which this Exhibit D is
attached.
In connection with the purchase by the undersigned Subscriber of the Purchased
Subscription Receipts, the Subscriber hereby represents, warrants, covenants and
certifies to the Corporation (and acknowledges that the Corporation and its
counsel are relying thereon) that:

(a)
the Subscriber is resident in or otherwise subject to the securities laws of one
of the Provinces or Territories of Canada;

 

(b)
the Subscriber is purchasing the Purchased Subscription Receipts as principal
for its own account and not for the benefit of any other person or is deemed to
be purchasing as principal pursuant to NI 45-106;

 

(c)
the Subscriber is, and at the Closing Time, will be, an “accredited investor”
within the meaning of NI 45-106 or Section 73.3 of the Securities Act (Ontario)
on the basis that the undersigned fits within one of the categories of an
“accredited investor” reproduced below beside which the undersigned has
indicated the undersigned belongs to such category;

 

(d)
the Subscriber was not created or is not used, solely to purchase or hold
securities as an accredited investor as described in paragraph (m) below; and

 

(e)
upon execution of this Exhibit D by the Subscriber, including, if applicable,
Appendix 1 to this Exhibit D, this Exhibit D shall be incorporated into and form
a part of the Subscription Agreement.

 
(PLEASE CHECK THE BOX OF THE APPLICABLE CATEGORY OF ACCREDITED INVESTOR)
NOTE: If you check the box beside paragraphs (j), (k) or (l) below, you must
complete and execute Appendix 1 to this Schedule “B”.



 
(a)     a Canadian financial institution, or a Schedule III bank (or in Ontario,
a bank listed in Schedule I, II, or III of the Bank Act (Canada));
     
(b)       the Business Development Bank of Canada incorporated under the
Business Development Bank of Canada Act (Canada);
     
(c)      a subsidiary of any person referred to in paragraphs (a) or (b), if the
person owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;




--------------------------------------------------------------------------------

 
(d)       a person registered under the securities legislation of a jurisdiction
of Canada as an adviser or dealer;
     
(e)      an individual registered under the securities legislation of a
jurisdiction of Canada as a representative of a person referred to in paragraph
(d);
     
(e.1)    an individual formerly registered under the securities legislation of a
jurisdiction of Canada, other than an individual formerly registered solely as a
representative of a limited market dealer under one or both of the Securities
Act (Ontario) or the Securities Act (Newfoundland and Labrador);
       
(f)     the Government of Canada or a jurisdiction of Canada, or any crown
corporation, agency or wholly-owned entity of the Government of Canada or a
jurisdiction of Canada;
     
(g)      a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;
     
(h)      any national, federal, state, provincial, territorial or municipal
government of or in any foreign jurisdiction, or any agency of that government;
     
(i)       a pension fund that is regulated by either the Office of the
Superintendent of Financial Institutions (Canada), a pension commission or
similar regulatory authority of a jurisdiction of Canada;
     
(j)      an individual who, either alone or with a spouse, beneficially owns,
financial assets having an aggregate realizable value that, before taxes but net
of any related liabilities, exceeds $1,000,000;
 
 If you check beside paragraph (j) above, you must complete and execute Appendix
1 to this Exhibit D.
         
(j.1)    an individual who beneficially owns financial assets having an
aggregate realizable value that, before taxes but net of any related
liabilities, exceeds $5,000,000;
     
(k)      an individual whose net income before taxes exceeded $200,000 in each
of the 2 most recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of the 2 most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year;
 
 If you check beside paragraph (k) above, you must complete and execute Appendix
1 to this Exhibit D.
     




--------------------------------------------------------------------------------

 
(l)        an individual who, either alone or with a spouse, has net assets of
at least $5,000,000;
 
 If you check beside paragraph (l) above, you must complete and execute Appendix
1 to this Exhibit D.
         
(m)    a person, other than an individual or investment fund, that has net
assets of at least $5,000,000 as shown on its most recently prepared financial
statements;
     
(n)      an investment fund that distributes or has distributed its securities
only to (i) a person that is or was an accredited investor at the time of the
distribution, (ii) a person that acquires or acquired securities in the
circumstances referred to in sections 2.10 [Minimum amount investment], or 2.19
[Additional investment in investment funds] of NI 45-106, or (iii) a person
described in paragraph (i) or (ii) that acquires or acquired securities under
section 2.18 [Investment fund reinvestment] of NI 45-106;
       
(o)     an investment fund that distributes or has distributed securities under
a prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;
     
(p)     a trust company or trust corporation registered or authorized to carry
on business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;
       
(q)      a person acting on behalf of a fully managed account managed by that
person, if that person is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction;
     
(r)       a registered charity under the Income Tax Act (Canada) that, in regard
to the trade, has obtained advice from an eligibility adviser or an adviser
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;
       
(s)       an entity organized in a foreign jurisdiction that is analogous to any
of the entities referred to in paragraphs (a) to (d) or paragraph (i) in form
and function;
     
(t)       a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law to be owned
by directors, are persons that are accredited investors;
     
(u)       an investment fund that is advised by a person registered as an
adviser or a person that is exempt from registration as an adviser;




--------------------------------------------------------------------------------

 
(v)      a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as an accredited
investor; or
     
(w)     a trust established by an accredited investor for the benefit of the
accredited investor’s family members of which a majority of the trustees are
accredited investors and all of the beneficiaries are the accredited investor’s
spouse, a former spouse of the accredited investor or a parent, grandparent,
brother, sister, child or grandchild of that accredited investor, of that
accredited investor’s spouse or of that accredited investor’s former spouse.
 



For the purposes hereof, the following definitions are included for convenience:




A.
“bank” means a bank named in Schedule I or II of the Bank Act (Canada);

 


B.
“Canadian financial institution” means (i) an association governed by the
Cooperative Credit Associations Act (Canada) or a central cooperative credit
society for which an order has been made under section 473(1) of that Act, or
(ii) a bank, loan corporation, trust company, trust corporation, insurance
company, treasury branch, credit union, caisse populaire, financial services
cooperative, or credit union league or federation that, in each case, is
authorized by an enactment of a statute of Canada or a jurisdiction of Canada to
carry on business in Canada or a jurisdiction of Canada;

 


C.
“company” means any corporation, incorporated association, incorporated
syndicate or other incorporated organization;

 


D.
“entity” means a company, syndicate, partnership, trust or unincorporated
organization;

 


E.
“financial assets” means (i) cash, (ii) securities, or (iii) a contract of
insurance, a deposit or an evidence of a deposit that is not a security for the
purposes of securities legislation;

 


F.
“founder” means, in respect of an issuer, a person who, (i) acting alone, in
conjunction, or in concert with one or more persons, directly or indirectly,
takes the initiative in founding, organizing or substantially reorganizing the
business of the issuer, and (ii) at the time of the distribution or trade is
actively involved in the business of the issuer;

 


G.
“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

 

--------------------------------------------------------------------------------


H.
“individual” means a natural person, but does not include a partnership,
unincorporated association, unincorporated organization, trust, or a natural
person in his or her capacity as trustee, executor, administrator or other legal
personal representative;

 


I.
“investment fund” means a mutual fund or a non-redeemable investment fund, and,
for greater certainty in British Columbia, includes an employee venture capital
corporation that does not have a restricted constitution, and is registered
under Part 2 of the Employee Investment Act (British Columbia), R.S.B.C. 1996 c.
112, and whose business objective is making multiple investments and a venture
capital corporation registered under Part 1 of the Small Business Venture
Capital Act (British Columbia), R.S.B.C. 1996 c. 429 whose business objective is
making multiple investments;

 


J.
“person” includes (a) an individual, (b) a corporation, (c) a partnership,
trust, fund and an association, syndicate, organization or other organized group
of persons, whether incorporated or not, and (d) an individual or other person
in that person’s capacity as a trustee, executor, administrator or personal or
other legal representative;

 


K.
“related liabilities” means (i) liabilities incurred or assumed for the purpose
of financing the acquisition or ownership of financial assets or (ii)
liabilities that are secured by financial assets;=

 


L.
“Schedule III bank” means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

 


M.
“spouse” means an individual who (i) is married to another individual and is not
living separate and apart within the meaning of the Divorce Act (Canada), from
the other individual, (ii) is living with another individual in a marriage-like
relationship, including a marriage-like relationship between individuals of the
same gender, or (iii) in Alberta, is an individual referred to in paragraph (i)
or (ii), or is an adult interdependent partner within the meaning of the Adult
Interdependent Relationships Act (Alberta); and

 


N.
“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.

 

--------------------------------------------------------------------------------

In NI 45-106 a person or company is an affiliate of another person or company if
one is a subsidiary of the other, or if each of them is controlled by the same
person or company.
In NI 45-106 and except in Part 2 Division 4 of NI 45-106, a person (first
person) is considered to control another person (second person) if (a) the first
person beneficially owns or directly or indirectly exercises control or
direction over securities of the second person carrying votes which, if
exercised, would entitle the first person to elect a majority of the directors
of the second person, unless that first person holds the voting securities only
to secure an obligation, (b) the second person is a partnership, other than a
limited partnership, and the first person holds more than 50% of the interests
of the partnership, or (c) the second person is a limited partnership and the
general partner of the limited partnership is the first person.
In NI 45-106 a trust company or trust corporation described in paragraph (p)
above of the definition of “accredited investor” (other than in respect of a
trust company or trust corporation registered under the laws of Prince Edward
Island that is not registered or authorized under the Trust and Loan Companies
Act (Canada) or under comparable legislation in another jurisdiction of Canada)
is deemed to be purchasing as principal.
In NI 45-106 a person described in paragraph (q) above of the definition of
“accredited investor” is deemed to be purchasing as principal.
The foregoing representations contained in this certificate are true and
accurate as of the date of this certificate and will be true and accurate as of
the Closing Time. If any such representations shall not be true and accurate
prior to the Closing Time, the undersigned shall give immediate written notice
of such fact to the Corporation prior to the Closing Time.


DATED:
 
SIGNED:
                   
Witness (if Subscriber is an individual)
                       
Print the name of Witness
 
Print the name of Subscriber
                         
If Subscriber is not an Individual print name and title of Authorized Signing
Officer




--------------------------------------------------------------------------------

APPENDIX 1 TO EXHIBIT D
RISK ACKNOWLEDGEMENT CERTIFICATE
Form 45-106F9
Form for Individual Accredited Investors


WARNING!
This investment is risky. Don’t invest unless you can afford to lose all the
money you pay for this investment.






 
SECTION 1 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER
 
1. About your investment
 
Type of securities: Subscription Receipts
 
Issuer: Better Choice Company Inc.
 
Purchased from: Better Choice Company Inc.
 
SECTIONS 2 TO 4 TO BE COMPLETED BY THE SUBSCRIBER
 
2. Risk acknowledgement

 
This investment is risky. Initial to the right of each category that you
understand that:
Your
initials
 
Risk of loss – You could lose your entire investment of $ _________.
[Instruction: Insert the total dollar amount of the investment.]
   
Liquidity risk – You may not be able to sell your investment quickly – or at
all.
   
Lack of information – You may receive little or no information about your
investment.
   
Lack of advice – You will not receive advice from the salesperson about whether
this investment is suitable for you unless the salesperson is registered. The
salesperson is the person who meets with, or provides information to, you about
making this investment. To check whether the salesperson is registered, go to
www.aretheyregistered.ca.
   
3. Accredited investor status
 
You must meet at least one of the following criteria to be able to make this
investment. Initial the statement that applies to you. (You may initial more
than one statement.) The person identified in section 6 is responsible for
ensuring that you meet the definition of accredited investor. That person, or
the salesperson identified in section 5, can help you if you have questions
about whether you meet these criteria.
Your
initials




--------------------------------------------------------------------------------

 
•             Your net income before taxes was more than $200,000 in each of the
2 most recent calendar years, and you expect it to be more than $200,000 in the
current calendar year. (You can find your net income before taxes on your
personal income tax return.)
   
•             Your net income before taxes combined with your spouse’s was more
than $300,000 in each of the 2 most recent calendar years, and you expect your
combined net income before taxes to be more than $300,000 in the current
calendar year.
   
•             Either alone or with your spouse, you own more than $1 million in
cash and securities, after subtracting any debt related to the cash and
securities.
   
•             Either alone or with your spouse, you have net assets worth more
than $5 million. (Your net assets are your total assets (including real estate)
minus your total debt.)
   
4. Your name and signature
 
By signing this form, you confirm that you have read this form and you
understand the risks of making this investment as identified in this form.
 
First and last name (please print):

 
Signature:
Date: ___________, 2018
 
SECTION 5 TO BE COMPLETED BY THE SALESPERSON
 
5. Salesperson information
 
[Instruction: The salesperson is the person who meets with, or provides
information to, the subscriber with respect to making this investment. That
could include a representative of the issuer or selling security holder, a
registrant or a person who is exempt from the registration requirement.]
 
First and last name of salesperson (please print):

 
Telephone:
E-mail:
 
Name of firm (if registered):
 
SECTION 6 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER
 
6. For more information about this investment
 
Better Choice Company Inc.
Attention:
Email:
For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www.securities-administrators.ca.



Form instructions:
1. The information in sections 1, 5 and 6 must be completed before the
subscriber completes and signs the form.
2. The subscriber must sign this form. Each of the subscriber and the issuer or
selling security holder must receive a copy of this form signed by the
subscriber. The issuer or selling security holder is required to keep a copy of
this form for 8 years after the distribution.



--------------------------------------------------------------------------------

Exhibit E
 
CONTACT INFORMATION – PROVINCIAL AND TERRITORIAL SECURITIES REGULATORY
AUTHORITIES
 
The contact information of the public official in the local jurisdiction who can
answer questions about the security regulatory authority’s or regulator’s
indirect collection of information is as follows:
 
Alberta Securities Commission
Suite 600, 250 – 5th Street SW
Calgary, Alberta T2P 0R4
Telephone: (403) 297-6454
Toll free in Canada: 1-877-355-0585
Facsimile: (403) 297-2082
 
Government of the Northwest Territories
Office of the Superintendent of Securities
P.O. Box 1320
Yellowknife, Northwest Territories X1A 2L9
Attention: Deputy Superintendent, Legal & Enforcement
Telephone: (867) 920-8984
Facsimile: (867) 873-0243
   
British Columbia Securities Commission
P.O. Box 10142, Pacific Centre
701 West Georgia Street
Vancouver, British Columbia V7Y 1L2
Inquiries: (604) 899-6854
Toll free in Canada: 1-800-373-6393
Facsimile: (604) 899-6581
Email: inquiries@bcsc.bc.ca
Nova Scotia Securities Commission
Suite 400, 5251 Duke Street
Duke Tower
P.O. Box 458
Halifax, Nova Scotia B3J 2P8
Telephone: (902) 424-7768
Facsimile: (902) 424-4625
   
The Manitoba Securities Commission
500 – 400 St. Mary Avenue
Winnipeg, Manitoba R3C 4K5
Telephone: (204) 945-2548
Toll free in Manitoba 1-800-655-5244
Facsimile: (204) 945-0330
Government of Nunavut
Department of Justice
Legal Registries Division
P.O. Box 1000, Station 570
1st Floor, Brown Building
Iqaluit, Nunavut X0A 0H0
Telephone: (867) 975-6590
Facsimile: (867) 975-6594
   
Financial and Consumer Services Commission
(New Brunswick)
85 Charlotte Street, Suite 300
Saint John, New Brunswick E2L 2J2
Telephone: (506) 658-3060
Toll free in Canada: 1-866-933-2222
Facsimile: (506) 658-3059
Email: info@fcnb.ca
Ontario Securities Commission
20 Queen Street West, 22nd Floor
Toronto, Ontario M5H 3S8
Telephone: (416) 593- 8314
Toll free in Canada: 1-877-785-1555
Facsimile: (416) 593-8122
Email: exemptmarketfilings@osc.gov.on.ca
Public official contact regarding indirect collection of
information: Inquiries Officer
   
Government of Newfoundland and Labrador
Financial Services Regulation Division
P.O. Box 8700
Confederation Building
2nd Floor, West Block
Prince Philip Drive
St. John’s, Newfoundland and Labrador A1B 4J6
Attention: Director of Securities
Telephone: (709) 729-4189
Facsimile: (709) 729-6187
Prince Edward Island Securities Office
95 Rochford Street, 4th Floor Shaw Building
P.O. Box 2000
Charlottetown, Prince Edward Island C1A 7N8
Telephone: (902) 368-4569
Facsimile: (902) 368-5283
   




--------------------------------------------------------------------------------

Financial and Consumer Affairs Authority
of Saskatchewan
Suite 601 - 1919 Saskatchewan Drive
Regina, Saskatchewan S4P 4H2
Telephone: (306) 787-5879
Facsimile: (306) 787-5899
 
Office of the Superintendent of Securities
Government of Yukon
Department of Community Services
307 Black Street, 1st floor
Box 2703, C-6
Whitehorse, Yukon Y1A 2C6
Telephone: (867) 667-5466
Facsimile: (867) 393-6251
Email:Securities@gov.yk.ca
Autorité des marchés financiers
800, Square Victoria, 22e étage
C.P. 246, Tour de la Bourse
Montréal, Québec H4Z 1G3
Telephone: (514) 395-0337 or 1-877-525-0337
Facsimile: (514) 873-6155
(For filing purposes only)
Facsimile: (514) 864-6381
(For privacy requests only)
Email: financementdessocietes@lautorite.qc.ca
(For corporate finance issuers);
Email: fonds_dinvestissement@lautorite.qc.ca
(For investment fund issuers)






--------------------------------------------------------------------------------